Exhibit 10-jjj AT&T EXCESS BENEFIT AND COMPENSATION PLAN AT&T Corp. and Such of its Subsidiary Companies which are Participating Companies Effective October 1, 1996 ADMINISTRATION OF THE PLAN AT&T EXCESS BENEFIT AND COMPENSATION PLAN AMENDED and RESTATED effective October 1, 1996 Article 1 – Background and Purpose The AT&T Excess Benefit Plan was established to provide eligible management and occupational employees of AT&T Corp. (formerly American Telephone and Telegraph Company) ("AT&T") and its subsidiaries that became Participating Companies with certain benefits which would have been payable under the AT&T Management Pension Plan or the AT&T Pension Plan, respectively, but for the limitations placed on benefits payable under the AT&T Management Pension Plan or the AT&T Pension Plan by section 415 of the Internal Revenue Code of 1986, as amended (and its predecessor, the Internal Revenue Code of 1954, as amended) ("Code").Effective January 1, 1989, AT&T established an additional plan to provide eligible management employees with certain benefits which would have been payable under the AT&T Management Pension Plan but for the limitations placed on eligible compensation by Code Section 401(a)(17).The aforementioned plans are intended to encompass those plans identified in AT&T's December 28, 1992 filing with the Pension and Welfare Benefits Administration ("PWBA") in response to the PWBA's September 21, 1992 Notice (Extension of Grace Period for Assessment of Civil Penalties for Failure to File Timely Annual Return Reports; Top Hat Plans and Pre-Grace Period Late Filers).These plans are amended and restated, effective January 1, 1994, and shall hereinafter be referred to collectively as the "AT&T Excess Benefit and Compensation Plan" or "Plan." The Plan is intended to constitute an unfunded "excess benefit plan" as defined in section 3(36) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), to the extent it provides benefits that would be paid under the AT&T Management Pension Plan or the AT&T Pension Plan but for the limitations imposed by Code Section 415, and an "unfunded plan of deferred compensation for a select group of management or highly compensated employees" for purposes of Title I of ERISA, to the extent it provides other benefits. Except as expressly provided below, this amended and restated plan document applies only to employees who terminate employment on or after October 1, 1996.For former employees who terminated employment before October 1, 1996, the provisions of the AT&T Excess Benefit and Compensation Plan in effect at termination of the former employee's employment governs. Effective October 1, 1996, Lucent Technologies Inc. established the Lucent Technologies Inc. Excess Benefit and Compensation Plan as a successor to the AT&T Excess Benefit and Compensation Plan, in effect as of September 30, 1996, with respect to Transferred Individuals (as defined in Article 2).Accordingly, the AT&T Excess Benefit and Compensation Plan relinquished to the Lucent Technologies Inc. Excess Benefit and Compensation Plan all liabilities as of September30, 1996 relating to Transferred Individuals, and the Lucent Technologies Inc. Excess Benefit and Compensation Plan assumed and is solely responsible for all such liabilities.Except to the extent required by law or Article 5 of this Plan, the Plan shall not recognize service and compensation before October 1, 1996 with respect to Transferred Individuals.Effective as of the date an individual becomes a "Transition Individual" (as defined in Section 1.38(a) or (d) of the Management Interchange Agreement or Section 1.30(a) or (d) of the Occupational Interchange Agreement), the Plan shall also assume and be solely responsible for all liabilities relating to such Transition Individuals. Article 2 – Definitions Unless the context clearly indicates otherwise, the following terms have the meanings describedbelow when used in this Plan and references to a particular Article or Section shall mean the Article or Section so delineated in this Plan. 2.1.Administrator With respect to individuals covered by the AT&T Management Pension Plan, the Pension Plan Administrator under the AT&T Management Pension Plan and, with respect to individuals covered by the AT&T Pension Plan, the Pension Plan Administrator under the AT&T Pension Plan. 2.2.Affiliated
